Title: To George Washington from John Gwinn, 14 March 1794
From: Gwinn, John
To: Washington, George


          
            Sir,
            Annapolis [Md.], March 14th 1794
          
          The division made by Hezh Veach, as referred to in the Deed to you from Colo. Mercer
            & others, was not transmitted to me for enrolment, owing, I imagine, to its having
            been omitted by Doct. Steuart, with whom the Deed was left.
          I shall take the liberty to inform the Doctor of its being referred to in the Deed, and
            of your wish to have it enrolled; and shou’d he furnish me with it, it shall be
            forwarded to you immediately after it is enrolled. I am, Sir,
            With great respect, your very Humble Servant
          
            Jno. Gwinn
          
        